Citation Nr: 0331945	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than May 12, 1989, 
for an award of Dependency and Indemnity Compensation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from February 1949 to 
March 1976.  He died in September 1984.  The appellant is the 
veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's request for an 
effective date earlier than May 12, 1989, for an award of 
Dependency and Indemnity Compensation (DIC) based on a 
finding of service connection for the cause of the veteran's 
death by a rating decision of September 1999.  

On appeal the veteran has made allegations regarding the 
adequacy of the RO's adjudication of benefits based on a VA 
Form 21-534 filed by the appellant in November 1984.  In 
reviewing the actions taken by the RO in response to that 
claim, it appears that the issue of entitlement to accrued 
benefits was not adjudicated in 1984.  The issue of 
entitlement to accrued benefits based on a claim pending at 
the time of his death or under existing ratings or decisions 
is not presently before the Board at the present time.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  That 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in September 1984 as the result of lung 
cancer.  

2.  The appellant filed a claim for death benefits in 
November 1984 in which she indicated that she was not 
claiming that the cause of the veteran's death was due to 
service.  

3.  The appellant did not thereafter express an intent to 
apply for death benefits based on a claim of service 
connection for the cause of the veteran's death until May 12, 
1989, when she submitted an informal claim for DIC.  

4.  DIC was subsequently awarded to her from May 12, 1989.  


CONCLUSION OF LAW

An effective date earlier than May 12, 1989, for an award of 
DIC is not warranted.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the appellant's 
request for an earlier effective date was filed before 
November 9, 2000, the VCAA is applicable because the claim 
remains in a pending status before the Board and is therefore 
not yet final.  

In the present case, the RO has not notified the veteran of 
the provisions of the new law or performed additional 
development regarding the effective date issue.  However, the 
matter to be resolved is legal in nature and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law).  Consequently, the VCAA is 
not applicable to the matter decided herein and no further 
action to comply with its provisions is required.  

Factual Background 

In May 1984 the veteran filed an original application for VA 
disability compensation wherein he claimed service connection 
for cancer of the lung and brain.  By a rating decision of 
August 1984, the RO denied the claim.  The veteran was 
notified of the denial by a letter dated August 20, 1984.  On 
September 11, 1984, the RO received notice of the veteran's 
death.  

A VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by Surviving Spouse or Child 
(including Accrued Benefits and Death Compensation Where 
Applicable), was received from the appellant on November 26, 
1984.  The appellant checked Box 11B of the form indicating 
that she was not claiming that the cause of the veteran's 
death was due to service.  

On December 5, 1984, the RO notified the appellant by letter 
that death benefits could not be granted.  The letter stated 
that "[t]he evidence does not establish that the veteran's 
death was due to a service-connected disability."  The 
letter further advised that death pension was denied because 
her income was excessive.  The reverse side of the letter 
contained notice of her procedural and appellate rights under 
the law, including the right to appeal to the Board.  

In January 1995 the appellant filed a timely notice of 
disagreement with the denial of death pension.  A statement 
of the case was issued but the appellant did not perfect her 
appeal to the Board by filing a timely substantive appeal.  
No notice of disagreement with the denial of service-
connected death benefits was received.  

In subsequent years the appellant filed further claims for 
death pension which were denied because the appellant's 
income was excessive or because she did not respond to 
requests for additional information.  Death pension was 
eventually awarded to her from November 1, 1986.  None of the 
communications received from the appellant in connection with 
her attempts to receive death pension refers to a desire to 
file a claim for DIC based on an allegation of service 
connection for the cause of the veteran's death.  

An informal claim for service connection for the cause of the 
veteran's death was received from the appellant on May 12, 
1989, wherein she maintained that the veteran's death was 
related to exposure to radiation or gas in service.  

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in September 1994 and 
the appellant filed a timely notice of disagreement with that 
determination.  The Board remanded the appeal to the RO in 
March 1991, September 1993 and August 1998 for additional 
evidentiary development and adjudication.  By a September 
1999 rating decision, the RO granted service connection for 
the cause of the veteran's death on the basis of a VA medical 
opinion dated that same month to the effect that it was more 
likely than not that the veteran's death from lung cancer was 
due to his history of smoking in service.  



Legal criteria 

Unless specifically provided otherwise, the effective date of 
an award for DIC based on an original claim, or a claim 
reopened after a final disallowance, shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2002).  For death benefits due to service-connected death 
after separation from service, the effective date is the 
first day of the month in which the veteran's death occurred 
if the claim is received within one year after the date of 
death; otherwise the date of receipt of claim.  38 U.S.C.A. § 
5110(d)(1) (West 1991); 38 C.F.R. § 3.400(c)(2) (2002).  For 
reopened claims, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2002).  

The law permits the reopening of a finally denied claim if 
new and material evidence is received.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002) (New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.); See also Hodge v. West, 155 
F 3d. 1356 (1998); Elkins v. West, 12 Vet. App. 209, 214-9 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc).  

If a claim is found to be reopened and is allowed on a new 
factual basis other than receipt of additional service 
department records following a prior final disallowance, the 
effective date of a resulting award will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii) (2002).  

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health, Education, and Welfare filed 
with the Social Security Administration on or after January 
1, 1957, will be considered a claim for death benefits, and 
to have been received in the Department of Veterans Affairs 
as of the date of receipt in Social Security Administration.  
38 C.F.R. § 3.153 (2002).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (2002).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2002).  A claim 
"means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2002).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2002).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2002); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2002).

Analysis 

Under the applicable law and regulations, the effective date 
of an award of VA benefits, including DIC, is determined by 
the date on which the claim was filed and the date 
entitlement arose.  In view of the circumstances presented 
and the contentions raised on appeal, three applications 
filed in this case must be separately considered, namely, the 
veteran's original May 1984 claim for compensation, the 
appellant's November 1984 claim for death benefits, and the 
May 12, 1989, informal claim that specifically alleged 
entitlement to service connection for the cause of the 
veteran's death.  The RO has awarded DIC based on the last of 
these three claims.  The Board agrees with that action, but 
for somewhat different reasons than those explained to the 
appellant to date.  

During the course of the appeal the appellant has made 
contentions that reflect an apparent belief that she was 
entitled to stand in the veteran's shoes for the purpose of 
continuing with an appeal of the RO's August 1984 denial of 
service connection for lung and brain cancer based on the 
service connection claim that the veteran had filed in May 
1984.  However, the law is well settled that a claim filed by 
a veteran does not survive his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  
Consequently, the veteran's May 1984 claim died with him and 
is irrelevant to the potential entitlement of his survivors 
to any death benefit.  

The appellant filed her own claim for VA death benefits in 
November 1984 by submitting a VA form used for the 
simultaneous submission of applications for DIC, death 
pension (an income-based benefit), and accrued benefits.  The 
form contained boxes that requested clarification as to 
whether the claimant was claiming that the cause of the 
veteran's death was due to service; the appellant indicated 
that she was not so claiming.  That affirmative statement on 
her part prevents recognition of the November 1984 claim as 
an application for service-connected death benefits.  The 
above-cited law and regulations are explicit in requiring 
that an application for benefits contain an intent to file 
for a particular benefit.  

In contrast to the November 1984 application, which 
specifically disavowed an intent to apply for benefits based 
on a finding that veteran's death was due to service, the 
appellant's May 12, 1989, set forth detailed reasons to 
explain why she believed that his death was due to service.  
Since this was the first communication that expressed an 
intent to apply for DIC, the May 12, 1989, statement 
constituted the appellant's original claim for DIC.  There is 
no authority under the law for payment of benefits for any 
period before the date of receipt of the original claim.  
38 U.S.C.A. § 5110(a).  

The appellant argues that in processing the appellant's 
November 1984 claim the RO did not follow its own procedures, 
specifically, the sections of VA Adjudication Procedures 
Manual M21-1 that state that a VA Form 21-534 is a claim for 
death pension, DIC and accrued benefits.  The cited excerpts 
from M21-1 are not law but provide instructions for 
implementing the regulatory requirements found in VA 
regulations at 38 C.F.R. § 3.153.  

It is clear from the record, however, that the RO ignored the 
appellant's stated intention not to pursue a claim based on 
an allegation of service incurrence for the cause of the 
veteran's death and accepted the November 1984 VA Form 21-534 
as an application for both death pension and DIC as required 
by 38 C.F.R. § 3.153 and M21-1.  The RO then proceeded to 
adjudicate the claim, deny DIC, notify the appellant to that 
effect, and advise her of her right to appeal.  The appellant 
did not thereafter appeal the denial or otherwise indicate an 
intent to apply for benefits based on service connection for 
the cause of the veteran's death until May 1989.  The claim 
thus took the same course as if the appellant had not checked 
the box disclaiming an intent to apply for service-connected 
benefits.  The effect of failing to appeal the adverse 
November 1984 determination was that the denial became final 
after one year; thereafter, entitlement could not be 
established until the claim was reopened, which did not 
happen until May 1989.  Consequently, whether the May 1989 is 
accepted as an original claim or as a reopened claim 
following a prior final denial, the effect is the same.  

The Court has held that where the law and not the evidence is 
dispositive of an issue on appeal, the claim should be denied 
or the appeal terminated based on the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995).  Accordingly, the 
appeal for an earlier effective date for an award of DIC 
earlier than May 12, 1989, is denied.  




ORDER

The appeal for an effective date earlier than May 12, 1989, 
for an award of DIC is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



